Citation Nr: 1817657	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  15-46 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke


INTRODUCTION

The Veteran had active duty from September 1958 to June 1961.
This appeal is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In his December 2015 VA Form 9, Appeal to the Board, the Veteran stated that he had a hearing test by a local doctor. This hearing test has not been obtained by the AOJ.

Additionally, while the Veteran's representative stated in a December 2017 email that the Veteran was canceling his Board hearing request, in the Veteran's February 2018 Appellate Brief, the Veteran's representative stated that it was ambiguous whether or not the Veteran wanted a Board hearing. The AOJ should seek clarification from the Veteran.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran identify all relevant treatment providers for treatment of his bilateral hearing loss. Provide the Veteran with all appropriate released necessary to obtain these records. Then request all records of pertinent treatment for the Veteran from any and all appropriate sources. If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them. 

2.  Undertake any additional development deemed necessary, to include providing the Veteran with a VA examination to determine the severity of his bilateral hearing loss.

3. Contact the Veteran or his representative and ask for clarification regarding whether the Veteran would like a Board hearing, given the December 2017 email canceling his prior hearing request and the February 2018 Appellate Brief indicating there is uncertainty as to whether he still wants a hearing.  Take appropriate action based on the Veteran's response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

